269 F.2d 63
Donald H. SHARPE, Appellant,v.UNITED STATES of America, Appellee.
No. 7861.
United States Court of Appeals Fourth Circuit.
Argued June 16, 1959.
Decided June 22, 1959.

Harold K. Bennett, Asheville, N. C., for appellant.
N. Welch Morrisette, Jr., U. S. Atty., Columbia, S. C., for appellee.
Before SOBELOFF, Chief Judge, and BARKSDALE and BRYAN, District Judges.
PER CURIAM.


1
Donald H. Sharpe filed a petition under Title 28 U.S.C.A. § 2255, to vacate a sentence imposed upon him for violation of the Dyer Act, 18 U.S.C.A. §§ 10, 2311-2313. From the Court's action in dismissing the petition this appeal was taken.


2
Sharpe alleged that his Court-appointed counsel was incompetent, that his plea was induced by a promise of a suspended sentence, that his conduct did not constitute a violation of the Dyer Act, and that he tendered his plea without full understanding of its nature and effect. On procedural grounds he further complains that the Court failed to comply with Rule 11 of Federal Rules of Criminal Procedure, 18 U.S.C.A., by not inquiring adequately to ascertain whether the plea was made voluntarily and with understanding.


3
The petitioner further complains that he was not accorded a hearing on his petition.


4
An examination of the record disclosed no basis for any of the complaints.


5
Affirmed.